Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-12 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harres US Pub 2007/0220343 (hereafter Harres) in view of Neuendorffer US Patent 8,245,243 (hereafter Neuendorffer) and further in view of Filali-Adib et al US Pub 2012/0011501 (hereafter Filali-Adib).

References Harres and Filali-Adib were cited in the previous office action.

As per claim 1, Harres teaches the invention substantially as claimed including a method for loading a kernel module, comprising: acquiring the kernel module, and determining whether the kernel module satisfies a preset condition, wherein the preset condition includes compatibility between the kernel module and a kernel to which the kernel module is to be loaded (para[0015, 0033-0034], determine whether the kernel module is compatible with the target kernel or not);
Determine the kernel module being compatible with the kernel (para[0036-0037], determine if there are any incompatibilities);
determining, in response to detecting the instruction, whether identifier information is included in the to-be-loaded kernel module, the identifier information being used to represent loading the to-be-loaded kernel module into the target kernel (para[0033-0034], when kernel initializes the kernel module on the system, the kernel compares kernel module’s data structure for incompatibilities, thus determining whether the matching identifying information (identifier information) with another kernel module is included in the data structure of the kernel module);
and loading, in response to determining the identifier information being included in the to-be-loaded kernel module, the to-be-loaded kernel module into the target kernel (para[0037]), if the matching information is included in the kernel module’s data structure, then the kernel module is loaded into the target kernel).

However, Neuendorffer teaches adding, in response to determining the module being compatible, identifier information to the module (col 4, line 36-45, FIG. 2, create new compatibility identifier for the new version of the device driver that are compatible with the corresponding device, and the new compatibility ID 254is added to the newly created special driver 240).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Neuendorffer’s teaching to Harres’ invention in order to improve efficiency of device drivers by maintaining compatibility identifiers in the device drivers to indicate name and/or the base address of the controlled devices which are compatible (col 1, line 33-66).
Harres and Neuendorffer do not explicitly teach detecting an instruction for loading a to-be-loaded kernel module into a target kernel.
However, Filali-Adib teaches detecting an instruction for loading a to-be-loaded kernel module into a target kernel (para[0017, 0028], the system detects a request to load the copy of the kernel extension file, where the kernel extension maybe also known as kernel module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Filali-Adib’s teaching to Harres’ invention in order to verify kernel module is authorized, secure and expected with unique electronic identifier, 

As per claim 2, Harres, Neuendorffer and Filali-Adib teach the method according to claim 1, and Filali-Adib further teaches wherein the loading, in response to determining the identifier information being included in the to-be-loaded kernel module, the to-be-loaded kernel module into the target kernel comprises: performing, in response to determining the identifier information being included in the to-be-loaded kernel module, a security verification on the identifier information; and loading the to-be-loaded kernel module into the target kernel if the identifier information passes the security verification (para[0021, 0030], FIG. 2, system verifies that the unique electronic identifier of the kernel extension is authorized, secure or expected, and if the unique electronic identifier is valid, then load kernel extension into the target kernel).

As per claim 5, Harres teaches further comprising: performing, in response to determining the identifier information being excluded in the to-be-loaded kernel module, a loading verification on the to-be-loaded kernel module (para[0033-0034], the kernel compares kernel module’s data structure for incompatibilities, thus determining whether the matching identifying information (identifier information) with another kernel module is included (or excluded) in the data structure of the kernel module);


As per claim 6, it is an apparatus claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 7, it is an apparatus claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 8, it is an apparatus claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 9, it is an apparatus claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 10, it is an apparatus claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 11, it is an apparatus claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 12, Harres teaches the kernel module (para[0015, 0033-0034]).
In addition, Neuendorffer teaches wherein the identifier information added to the module is information irrelevant to program content in the to-be-loaded module (col 4, line 36-45, FIG. 2, the created new compatibility identifier is irrelevant to the content of the device driver).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195